[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
In this action to recover damages for personal injuries arising from a motor vehicle accident occurring on January 20, 1994, the Defendant was served at his West Hartford residence on June 19, 1996. Defendant has filed a special defense alleging a bar by the two-year statute of limitations and Plaintiff has replied that the statute is not a bar because under General Statutes § 52-590 Defendant "has been without the State of Connecticut" for a period in excess of 152 days.
Defendant has moved for summary judgment on his special defense of statute of limitations and Plaintiff has objected.
A recent decision by Judge Curran has held that a motion for summary judgment on a special defense is not authorized by Practice Book § 379 and is therefore improper. Seymour v.Buckley, 18 Conn. L. Rptr. No. 17, (April 7, 1997). Moreover, the affidavits and the partial transcript of the deposition testimony of the defendant filed by the defendant leaves in question some material questions of fact concerning the actual residence of the defendant during the period in question and nature of his absences from the state within the meaning of General Statutes § 52-590. Cortes v. Cotton, 31 Conn. App. 569 (1939). See:Schratwieser v. Hartford Casualty Ins. Co., 44 CA 754, 758 (1997).
Motion for Summary Judgment denied.
Jerry Wagner Trial Judge Referee